          Case 2:18-cv-07429-VAP-MRW Document 87 Filed 08/12/20 Page 1 of 6 Page ID #:1508



                     1   MANATT, PHELPS & PHILLIPS, LLP
                         Charles E. Weir (Bar No. CA 211091)
                     2   cweir@manatt.com
                     3   Nicholas Frontera (Bar No. CA 307479)
                         nfrontera@manatt.com
                     4   2049 Century Park East, Suite 1700
                         Los Angeles, CA 90067
                     5   Telephone: (310) 312-4000
                     6   Facsimile: (310) 312-4224

                     7   SHUKAT ARROW HAFER WEBER & HERBSMAN, LLP
                         Dorothy M. Weber, Esq. (admitted pro hac vice)
                     8   dorothy@musiclaw.com
                         494 Eighth Avenue, Suite 600
                     9   New York, NY 10001
                  10     Phone: (212) 245-4580
                         Fax: (212) 956-6471
                  11
                         Attorneys for Plaintiffs
                  12     EXPERIENCE HENDRIX, LLC and AUTHENTIC
                         HENDRIX, LLC
                  13
                  14                         UNITED STATES DISTRICT COURT
                  15                       CENTRAL DISTRICT OF CALIFORNIA
                  16
                         EXPERIENCE HENDRIX, LLC and No. 2:18-cv-07429-VAP-MRW
                  17     AUTHENTIC HENDRIX, LLC,
                  18                Plaintiffs,              JUDGMENT
                  19
                              vs.
                  20
                         ANDREW PITSICALIS, ROCKIN           [Courtroom of the Honorable Virginia A.
                  21     ARTWORK, LLC, PURPLE HAZE           Phillips]
                         PROPERTIES, LLC, PURPLE
                  22     HAZE DESIGNS, INC., and
                  23     MELISSA LEMCKE,

                  24                Defendants.

                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 87 Filed 08/12/20 Page 2 of 6 Page ID #:1509



                     1         WHEREAS, Experience Hendrix LLC and Authentic Hendrix, LLC
                     2   (“Plaintiffs”) filed the complaint in this action on August 23, 2018 alleging various
                     3   fraudulent transfers of assets among the defendants.
                     4         WHEREAS, the Plaintiffs brought a Motion for Summary Judgment on May
                     5   29, 2020 seeking judgment against defendant Lemcke and others in the amount of
                     6   $2 million.
                     7         WHEREAS, Defendants Melissa Lemcke and Purple Haze Designs, Inc. (the
                     8   “Lemcke Defendants”) entered into a settlement agreement with the Plaintiffs on or
                     9   about July 17, 2020 (the “Settlement Agreement”).
                  10           WHEREAS, pursuant to that Settlement Agreement the Lemcke Defendants
                  11     stipulated to the entry of a permanent injunction related to the use of Jimi Hendrix
                  12     related assets and intellectual property (the “Injunction”).
                  13           WHEREAS, this Judgment is entered based upon the parties’ Settlement
                  14     Agreement as well as the stipulated facts attached to the Settlement Agreement that
                  15     support the relief detailed in this judgment.
                  16           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
                  17     1.    Judgment in the amount of five hundred thousand dollars ($500,000) be
                  18     immediately entered against defendant Melissa Lemcke and Purple Haze Designs,
                  19     Inc. (the “$500,000 Judgment”).
                  20     2.    The enforcement of the $500,000 Judgment shall be stayed indefinitely
                  21     provided the following conditions continue to be met:
                  22           a.      Compliance with the terms of the Injunction.
                  23           b.      The absence of a Default Event as that term is defined in the
                  24     Settlement Agreement.
                  25     3.    In the event that the conditions for the stay of enforcement of the $500,000
                  26     Judgment are not complied with, upon the request of the Plaintiffs, the $500,000
                  27     Judgment shall be dissolved and replaced in its entirety by a judgment in the
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                    1
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 87 Filed 08/12/20 Page 3 of 6 Page ID #:1510



                     1   amount of one million dollars ($1,000,000) the form of which is attached hereto as
                     2   Exhibit 1.
                     3   4.    This Court retains jurisdiction of the parties hereto for the purpose of any
                     4   proceedings to enforce the terms of the Settlement Agreement, the Injunction and
                     5   this Judgment.
                     6         IT IS SO ORDERED.
                     7
                     8   Dated: August 12, 2020                 _____________________________
                                                                Hon. Virginia A. Phillips
                     9
                                                                United States District Judge
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                   2
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 87 Filed 08/12/20 Page 4 of 6 Page ID #:1511



                     1
                     2
                     3
                     4
                     5
                     6                        EXHIBIT 1
                     7
                     8
                     9
                  10
                  11
                  12
                  13
                  14
                  15
                  16
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                       3
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 87 Filed 08/12/20 Page 5 of 6 Page ID #:1512



                     1
                     2
                     3
                     4
                     5
                     6
                     7
                     8                      UNITED STATES DISTRICT COURT
                     9                    CENTRAL DISTRICT OF CALIFORNIA
                  10
                  11     EXPERIENCE HENDRIX, LLC and No. 2:18-cv-07429-VAP-MRW
                  12     AUTHENTIC HENDRIX, LLC,

                  13               Plaintiffs,          JUDGMENT
                  14         vs.
                  15     ANDREW PITSICALIS, ROCKIN
                         ARTWORK, LLC, PURPLE HAZE      [Courtroom of the Honorable Virginia A.
                  16     PROPERTIES, LLC, PURPLE        Phillips]
                  17     HAZE DESIGNS, INC., and
                         MELISSA LEMCKE,
                  18
                                   Defendants.
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                         4
    LOS ANGELES
          Case 2:18-cv-07429-VAP-MRW Document 87 Filed 08/12/20 Page 6 of 6 Page ID #:1513



                     1         WHEREAS, on ____ Judgment was entered in favor of Experience Hendrix
                     2   LLC and Authentic Hendrix, LLC (“Plaintiffs”) against defendants Melissa Lemcke
                     3   and Purple Haze Designs in the amount of five hundred thousand dollars
                     4   ($500,000) (the “$500,000 Judgment);
                     5         WHEREAS, enforcement of the $500,000 Judgment remained stayed
                     6   pending compliance with certain conditions contained in that judgment;
                     7         WHEREAS, if those conditions are not complied with, the $500,000
                     8   Judgment is to be dissolved and a new judgment in the amount of one million
                     9   dollars ($1,000,000) is to be entered.
                  10           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
                  11     1.    That the conditions for the stay of the $500,000 Judgment have been violated
                  12     and not complied with.
                  13     2.    That the $500,000 Judgment is hereby dissolved and replaced with this
                  14     Judgment.
                  15     3.    Judgment in the amount of one million dollars ($1,000,000) is entered in
                  16     favor of the Plaintiffs and against Melissa Lemcke and Purpose Haze Designs.
                  17     4.    Plaintiffs may pursue the enforcement of this one million dollar ($1,000,000)
                  18     Judgment to the fullest extent of the law.
                  19     5.    This Court retains jurisdiction of the parties hereto for the purpose of any
                  20     proceedings to enforce the terms of the Settlement Agreement, the Injunction and
                  21     this Judgment.
                  22
                  23
                  24           IT IS SO ORDERED.
                  25
                  26     Dated: __________________                _____________________________
                                                                  Hon. Virginia A. Phillips
                  27
                                                                  United States District Judge
                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
                                                                      5
    LOS ANGELES
